

NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of January 15, 2010,
by and between EGPI Firecreek, Inc., a Nevada corporation (the “Company”), and
St. George Investments, LLC, an Illinois limited liability company (the
“Purchaser”).
 
RECITALS
 
A.           The Purchaser desires to acquire from the Company, and the Company
desires to issue and sell to the Purchaser, the following securities: (i) a
secured promissory note (the “Secured Note”) having an initial principal balance
of $1,000,000, substantially in the form attached hereto as Exhibit A; and (ii)
a convertible promissory note (the “Convertible Note”) having an initial
principal balance of $86,000, substantially in the form attached hereto as
Exhibit B (collectively, the “Notes”).
 
B.           The Company and the Purchaser further desire to obligate themselves
as set forth in this Agreement and to make the representations, warranties and
covenants set forth herein in connection with the transactions contemplated
hereby.
 
AGREEMENT
 
Accordingly, in consideration of the premises and the mutual promises herein set
forth, and in consideration of the representations and warranties herein
contained, the parties agree as follows:
 
1.           Purchase and Sale of the Notes. Subject to the terms and conditions
of this Agreement, at the Closing (as defined below), the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company,
the Notes.  The purchase price for the Notes shall be $925,000 (the “Purchase
Price”).
 
2.           Purchase Price Remittal.  The Company acknowledges and agrees that
(i) the Purchase Price shall be remitted by the Purchaser directly to a trust
account (the “Trust Account”) at Foley & Lardner LLP to be held and disbursed
according to the terms of the Funding and Letter of Credit Agreement of even
date herewith to which the Purchaser and the Company, among others, are parties,
(ii) the Company will receive a material benefit from such remittal to the Trust
Account, and (iii) upon the Credit Issuer’s (defined below) receipt of the
Purchase Price, this Agreement, the Notes and the Additional Agreements (as
defined below) shall be binding upon the Company in all respects as if the
Purchase Price had been remitted directly to the Company.
 
3.           Additional Agreements.  In addition to the purchase and delivery of
the Notes, the Company shall deliver, or cause to be delivered, to the
Purchaser, the following additional agreements or documents: (i) an irrevocable
standby letter of credit (the “Letter of Credit”), issued by The Bank of Tampa
(the “Credit Issuer”), substantially in the form attached hereto as Exhibit C,
which shall secure the Company’s obligations under the Secured Note; (ii) a
registration rights agreement (the “Registration Rights Agreement”) in favor of
the Purchaser, substantially in the form attached hereto as Exhibit D; (iii) a
consent to entry of judgment by confession (the “Judgment by Confession”),
substantially in the form attached hereto as Exhibit E; (iv) a resolution
consented to and adopted by the Company’s Board of Directors (the “Board
Resolution”), substantially in the form attached hereto as Exhibit F, (v) a
Funding and Letter of Credit Agreement (the “Funding and Letter of Credit
Agreement”) and applicable exhibits thereto, substantially in the form attached
hereto as Exhibit G (collectively, the “Additional Agreements”).  The execution
and delivery of such Additional Agreements is a material inducement for the
Purchaser to purchase the Notes and the Purchaser’s obligations hereunder are
expressly conditioned on the execution and delivery of such Additional
Agreements.

 
 

--------------------------------------------------------------------------------

 

4.           Origination Fee.  The Company acknowledges that the initial funded
principal balance of the Notes exceeds the Purchase Price and that such excess
is an origination fee (the “Origination Fee”) which shall be fully earned and
charged to the Company upon the execution of this Agreement, and shall be paid
to Lender as part of the outstanding principal balance as set forth in the
Notes.  
 
5.           The Closing. The issuance and sale of the Notes and the delivery of
the Additional Agreements to the Purchaser shall take place concurrently with
the execution of this Agreement at the offices of the Purchaser, located at 303
East Wacker Drive, Suite 311, Chicago, Illinois 60601, on the date hereof or at
such other time and place as the Company and the Purchaser shall agree (which
time is referred to herein as the “Closing”). At the Closing, the Company shall
deliver to the Purchaser the Notes, each made payable to the Purchaser, and the
Additional Agreements, and the Purchaser shall deliver to the Trust Account,
pursuant to the terms of the Funding and Letter of Credit Agreement, the
Purchase Price therefor, in the form of immediately available funds.
 
6.           Consideration and Acknowledgements.  The Company acknowledges and
agrees that, pursuant to the Funding and Letter of Credit Agreement, (i) the
Purchase Price shall be delivered by Purchaser directly to the Trust Account,
(ii) the Purchase Price shall be deemed to satisfy the Company’s obligation to
make a Deposit pursuant to the terms of that certain Stock Purchase Agreement
(the “Stock Purchase Agreement”) entered into on December ___, 2009 by and
between the Company and the Sellers (as defined in the Stock Purchase Agreement)
of SW Signal, Inc., a Florida corporation (the “Target”), and (iii) the Purchase
Price, although delivered to the Trust Account, is a material benefit to the
Company as if it had been delivered directly to the Company.
 
7.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that:
 
7.1.           Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority to conduct its business as presently
conducted and to execute, deliver, and perform its obligations under this
Agreement, the Notes and the Additional Agreements.  The Company does not own,
directly or indirectly, any stock, partnership interest or any other equity
interest in, or any security issued by, any other Person (as defined below).
 
 
2

--------------------------------------------------------------------------------

 

7.2.           Authorization. The execution, delivery and performance by the
Company of this Agreement, the Notes and the Additional Agreements have been
duly authorized by all necessary corporate action.  This Agreement has been duly
executed and delivered by the Company and constitutes valid and binding
obligations of the Company enforceable in accordance with its terms, except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting the enforcement of creditors’ rights
generally, and (ii) general principles of equity that restrict the availability
of equitable remedies.  The execution of and performance of the obligations of
the Company set forth in this Agreement will not (A) conflict with or violate
any provision of the Certificate of Incorporation or Bylaws of the Company, (B)
require on the part of the Company any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (each of the foregoing is hereafter referred to as a
“Governmental Entity”), except such filings as shall have been made prior to and
shall be effective on and as of the Closing and such filings required to be made
after each closing under applicable federal and state securities laws, (C)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, security interest or other arrangement to
which the Company is a party or by which the Company is bound or to which its
assets are subject, or (D) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to the Company or any of its properties or assets.
 
7.3.           Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity or third party is required on the part of the Company in
connection with the execution and delivery of this Agreement or the offer, sale,
issuance and delivery of the Notes, except such filings as shall have been made
prior to and shall be effective on and as of the Closing and such filings
required to be made after the Closing under applicable federal and state
securities laws.  Based in part on the representations made by the Purchaser in
Section 8, below, and assuming that the required filings have been or will be
timely made, the offer, sale, issuance and delivery of the Notes and the
Additional Agreements will all be made in compliance with applicable federal and
state securities laws.
 
7.4.           No Violation. The Company is not in violation of (i) any term of
its Certificate of Incorporation or Bylaws or any order, statute, rule or
regulation applicable to the Company; or (ii) in any material respect, any term
or provision of any mortgage, indebtedness, indenture, contract, agreement,
instrument, judgment or decree to which the Company is a party or by which the
Company is bound or to which its assets is subject.
 
7.5.           Brokers. No broker or intermediary is involved in connection with
the purchase of the Notes and no commission or other remuneration is being paid
in connection therewith.
 
 
3

--------------------------------------------------------------------------------

 

7.6.           SEC Documents: Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(all of the foregoing filed prior to the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”) on timely basis or has received a valid
extension of such time of filing and has filed any such SEC Document prior to
the expiration of any such extension. The Company has delivered to the Purchaser
or its representative, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Purchaser which is
not included in the SEC Documents, including, without limitation, information
referred to in this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made and
not misleading.
 
7.7.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would have a material adverse effect.
 
7.8.           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.
 
7.9.           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.  The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market (defined below) on which the Common Stock is or has been listed or quoted
to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Primary Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 
4

--------------------------------------------------------------------------------

 
 
7.10.         Refundable Deposit.  The Deposit made by the Company to the Target
pursuant to the Stock Purchase Agreement is fully refundable to the Company in
the event of a failure to close the transactions contemplated by the Stock
Purchase Agreement.
 
8.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company that:
 
8.1.           Legal Standing. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.
 
8.2.           Legal Capacity. The Purchaser has the legal capacity or full
power and authority to enter into this Agreement, and this Agreement, when
executed and delivered, will constitute a valid and legally binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally, and (ii) general principles of
equity that restrict the availability of equitable remedies.
 
8.3.           Investment Intent. The Purchaser is acquiring and will hold the
Notes for investment for its account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).
 
8.4.           No Registration. The Purchaser understands that the Notes have
not been registered under the Securities Act by reason of a specific exemption
therefrom and that the Notes cannot be resold unless they are registered under
the Securities Act and applicable state securities laws or unless an exemption
from such registration requirements is available. The Purchaser further
acknowledges and understands that the Company is under no obligation to register
the Notes.
 
8.5.           Information. The Purchaser has been furnished with, and has had
access to, such information as it considers necessary or appropriate for
deciding whether to invest in the Notes, and the Purchaser has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the issuance of the Notes.
 
8.6.           Accredited Investor. The Purchaser is aware that its investment
in the Company is a speculative investment that has limited liquidity and is
subject to the risk of complete loss.  The Purchaser understands that an
investment in the Notes involves a high degree of risk.  The Purchaser is an
“accredited investor” as such term is defined in Regulation D promulgated under
the Securities Act.

 
5

--------------------------------------------------------------------------------

 
 
9.           Expenses; Affirmative and Negative Covenants of the Company.
 
9.1.         The Company, without regard to whether the Closing is effectuated,
will pay the reasonable transaction and legal expenses of counsel for the
Purchaser incurred in this transaction, subject to an aggregate cap of
$6,000.00, which the parties acknowledge shall be included in the initial
principal amount of the Convertible Note.  Except as provided in the immediately
preceding sentence, the Company and the Purchaser shall be responsible for
paying such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the
closing of the transactions contemplated hereby.
 
9.2.          Until all of the Company’s obligations hereunder and the Notes are
paid and performed in full, or within the timeframes set forth below, the
Company shall comply with the following affirmative covenants:
 
9.2.1.    The Company will maintain and preserve in full force and effect its
existence as a corporation.
 
9.2.2.    The Company shall comply in all material respects with all laws and
regulations applicable to its business.
 
9.2.3.    Within two business days following the date of this Agreement, the
Company shall file a current report on Form 8-K describing the terms of the
transactions contemplated by this Agreement, the Notes and the Additional
Agreements in the form required by the Exchange Act and attaching the material
transaction documents as exhibits to such filing.
 
9.2.4.    The Company shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any Governmental Entity or any other person) as may be reasonably
required by the Purchaser or desirable to carry out or to perform the provisions
of this Agreement, the Notes and the Additional Agreements.
 
9.2.5.    The Company shall, as soon as practicable but in no event later than
two weeks after the Closing, file an appropriate registration statement with the
U.S. Securities and Exchange Commission (the “SEC”) pertaining to the
registration of two million (2,000,000) shares of the Company’s common stock,
par value $0.001 (the “Common Shares”) into which the Purchaser may, at its
election to convert, receive pursuant to the Convertible Note.  The Company
shall cause such registration statement to become effective no later than ninety
days following the Closing.
 
9.2.6.    The Company shall promptly and in a timely fashion perform and honor
all demands, notices, requests and obligations that exist or may arise under
this Agreement, the Notes and the Additional Agreements.
 
9.2.7.    The foregoing affirmative covenants and agreements shall survive the
Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
9.3.       From and after the date hereof and until all of the Company’s
obligations hereunder and the Notes are paid and performed in full, the Company
shall not:
 
9.3.1.    incur any new indebtedness for borrowed money without the prior
written consent of the Purchaser;
 
9.3.2.    grant or permit any security interest (or other lien or other
encumbrance) in or on any of its assets; and/or
 
9.3.3.    enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate (as defined in the Securities Act) of the Company, or amend
or modify any agreement related to any of the foregoing, except on terms that
are no less favorable, in any material respect, than those obtainable from any
Person who is not an Affiliate of the Company.
 
For the avoidance of doubt, the Company may incur obligations under trade
payables in the ordinary course of business consistent with past practice
without the consent of the Purchaser under Section 9.3.1 above.
 
10.         Covenants of the Purchaser.
 
10.1.         So long as (i) no breach of this Agreement or the Additional
Agreements by the Company occurs, and (ii) no Event of Default (as defined in
the Notes) occurs, the Purchaser shall not (a) file the Judgment by Confession,
or (b) make any draw under the Letter of Credit; provided, however, that upon an
Event of Default (as defined in the Notes) or a breach by the Company of this
Agreement (including, without limitation, any representation, warranty or
covenant hereunder) or any of its obligations under the Additional Agreements,
the Purchaser shall be entitled to immediately or at any time thereafter prior
to the Expiration Date (as defined in the Letter of Credit) make a draw for up
to the full Credit Amount (as defined in the Letter of  Credit) of the Letter of
Credit and file the Judgment by Confession.
 
11.         Information Rights.  The Company shall deliver to the Purchaser, at
Purchaser’s request, so long as such Purchaser continues to hold at least one of
the Notes that has not been satisfied in full:
 
11.1.         as soon as practicable, but in any event within one hundred fifty
(150) days after the end of each fiscal year of the Company, an income statement
for such fiscal year, a balance sheet of the Company and statement of
stockholder’s equity as of the end of such year, and a statement of cash flows
for such year, such year-end financial reports to be in reasonable detail,
prepared in accordance with generally accepted accounting principles (“GAAP”),
and audited and certified by independent public accountants of nationally
recognized standing selected by the Company;
 
11.2.         as soon as practicable, but in any event within forty-five (45)
days after the end of each of the first three (3) quarters of each fiscal year
of the Company, an unaudited income statement, statement of cash flows for such
fiscal quarter and an unaudited balance sheet as of the end of such fiscal
quarter;
 
 
7

--------------------------------------------------------------------------------

 

11.3.         with respect to the financial statements called for in Section
11.2, an instrument executed by the Chief Financial Officer or President of the
Company certifying that such financials were prepared in accordance with GAAP
consistently applied with prior practice for earlier periods (with the exception
of footnotes that may be required by GAAP) and fairly present the financial
condition of the Company and its results of operation for the period specified,
subject to year-end audit adjustment; and
 
11.4.         such other information relating to the financial condition,
business, prospects or corporate affairs of the Company as the Purchaser or any
assignee of the Purchaser may from time to time request; provided, however, that
the Company shall not be obligated under this Section 11.4 or any other
subsection of this Section 11 to provide information that it deems in good faith
to be in violation of Regulation FD of the Exchange Act, a trade secret or
similar confidential information.
 
12.         Miscellaneous.
 
12.1.         Entire Agreement. This Agreement, the Notes and the Additional
Agreements constitute the entire understanding and agreement among the parties
with regard to the specific subject matter hereof.
 
12.2.         Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  The Company
shall not assign this Agreement without the prior written consent of the
Purchaser.
 
12.3.         Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Illinois as applied to agreements among
Illinois residents entered into and to be performed entirely within the State of
Illinois.  The parties hereby submit to the personal jurisdiction of the courts
located in Cook County, Illinois.
 
12.4.         Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.  Delivery of a copy of this
Agreement bearing an original signature by facsimile transmission or by
electronic mail in “portable document format” form shall have the same effect as
physical delivery of the paper document bearing the original signature.
 
12.5.         Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient, as
set forth below:


If to the Company, to:


EGPI Firecreek, Inc.
3400 Peachtree Road, Suite 111
Atlanta, Georgia 30326

 
8

--------------------------------------------------------------------------------

 
 
If to the Purchaser, to:
 
St. George Investments, LLC
303 East Wacker Drive, Suite 311
Chicago, Illinois 60601
Attn:  John M. Fife


with a copy (not constituting notice) to:


Bennett Tueller Johnson & Deere, P.C.
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121
Attn: Jonathan K. Hansen
Facsimile: (866) 793-7309


Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient or receipt is
confirmed electronically or by return mail.  Any party may change the address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other party notice in any manner herein set forth.
 
12.6.       Attorneys’ Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or any document or instrument
contemplated hereby or referred to herein, the prevailing party or parties, as
the case may be, shall be entitled to reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which such party or parties may
otherwise be entitled.
 
12.7.       Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Purchaser.
 
12.8.       Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 
9

--------------------------------------------------------------------------------

 

12.9.       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and no third party shall have any rights or interest in this Agreement,
the Notes, or the Additional Agreements.  Nothing contained in this Agreement
shall be deemed or construed to create an obligation on the part of the Company
or the Purchaser to any third party, nor shall any third party have a right to
enforce against the Company or the Purchaser any right that the Company or the
Purchaser, respectively, may have under this Agreement.
 
12.10.     Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement, the Notes and the Additional
Agreements and the consummation of the transactions contemplated hereby.
 
12.11.     Incorporation of Recitals and Exhibits.  The above Recitals and all
Exhibits identified in or attached to this Agreement are deemed to be
incorporated herein by reference and made a part hereof.
 
12.12.     Definitions.  For purposes of this Agreement, “Person” shall be
construed broadly and shall include an individual, a partnership, a corporation,
a limited liability company, an association, a join stock company, a trust, a
joint venture, an unincorporated organization or a Governmental Entity; and
“Affiliate” means, with respect to any Person, another Person which directly or
indirectly controls, is controlled by, or is under common control with, the
Person specified.
 
12.13.     WAIVER OF JURY TRIAL.  THE TRANSACTION OF WHICH THIS AGREEMENT IS A
PART IS A COMMERCIAL, AND NOT A CONSUMER, TRANSACTION.  EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND, ARISING UNDER OR OUT OF, OR
OTHERWISE RELATED TO OR OTHERWISE CONNECTED WITH, THIS AGREEMENT AND/OR ANY
RELATED DOCUMENT.
 
[Remainder of page intentionally left blank; signature page to follow]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement as of
the date first above written.
 

 
COMPANY:
 
 
 
EGPI FIRECREEK, INC.
 
By:
[ex10-2sig.jpg]
 
Name:  Dennis R Alexander
 
Title: CEO
       
PURCHASER:
     
ST. GEORGE INVESTMENTS, LLC
     
 By:
 
 
John M. Fife, Manager

 
ACKNOWLEDGED:
 
SW SIGNAL, INC.
 
By:  _______________________
Name:  _____________________
Its:  ________________________

 
 [Signature Page to Note Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF SECURED PROMISSORY NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF CONVERTIBLE PROMISSORY NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF LETTER OF CREDIT

 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF JUDGMENT BY CONFESSION
 

--------------------------------------------------------------------------------


 
EXHIBIT F


FORM OF BOARD RESOLUTION

 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF FUNDING AND LETTER OF CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 